 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDFilm Editing EquipmentCorp.d/b/a Hollywood FilmCompany and International Association of Machin-istsand AerospaceWorkers, AFL-CIO,DistrictLodge No. 94. Cases 31-CA-3888 and 31-CA-4104September 26, 1974DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND PENELLOOn April 8, 1974, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Film Editing EquipmentCorp. d/b/a Hollywood Film Company, Los Angeles,California, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: The chargein Case 31-CA-3888 was filedJuly 31, 1973,1 byInterna-tional Association of Machinists and Aerospace Workers,AFL-CIO,District Lodge No.94 (herein called the Union).The complaint in that case issued September 14, wasamended during the trial,and alleged that Film EditingEquipmentCorp.d/b/a Hollywood Film Company(hereincalled Respondent)had violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act. Trial was held No-vember 1,2, 6, and 7,after which it was recessed,later toresume.The charge in Case 31-CA-4104 wasfiled by the UnionNovember 20. The complaint in that case issued January 9,1974, alleging that Respondent had committed additional1All dates are 1973, unless otherwise indicated.violations of Section 8(a)(1) and (3) of the Act.By order dated January 11, 1974, the two cases wereconsolidated for trial, the evidence previously adduced inCase 31-CA-3888 to be applicable to both. Trial of thecases, as consolidated, resumed January 21, 1974, continu-ing daily until completion January 24.IssuesThe issues are whether Respondent:A. Violated Section 8(a)(5) and (1) by refusing to furnishcertain requested information to the Union on and afterJune 2; engaging in dilatory and evasive bargaining tacticson and after June 21; refusing to recognize and bargain withthe Union from June 28 to November 14; and thereafterfailing to bargain in good faith.B.Violated Section 8(a)(3) and (1) by refusing to rein-state certain striking employees after November 6; refusingto permit employees Joseph Longo and Albert Scheinbaumto return to work on June 26, after they had absented them-selves that day to serve on the Union's bargaining commit-tee in negotiations with Respondent; and issuing a writtenwarning to employee Scheinbaum purportedly for not clear-ing with his supervisor before leaving his work station onJuly 27.C. Independently violated Section 8(a)(1) when its bar-gaining spokesperson told Employees Longo and Schein-baum on June 21 and 26 that they would not be permittedto return to work the balance of days in which they attendedbargaining meetings.The parties were given full opportunity at the trial tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Briefs were filed for both Re-spondent and the General Counsel.Upon the entire record and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a Nevada corporation engaged at 956North Seward Street, Los Angeles, California, in the manu-facture of film processing and editing equipment. Its annualgross income exceeds $500,000, and it annually sells andcauses to be transported across state lines goods valued inexcess of $50,000.Respondent is an employer within the meaning of Section2(2) of the Act, engaged in and affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICEA. BargainingChronologyOn April 26,following a Board-conducted election in HOLLYWOODFILMCOMPANY585Case 31-RC-2350, the Union was certified as the exclusivecollective-bargaining representative of Respondent's em-ployees in this unit:All production and maintenance employees, includingshipping and receiving employees, leadmen, ware-housemen, stock clerks, and truck drivers employed byRespondent at its North Seward Street location, ex-cluding all other employees, all office clerical employ-ees, professional employees, watchmen, guards, andsupervisors as defined in the Act.The unit in normal times consists of 30-40 employees. Thecomplaint in Case 31-CA-3888 alleges, the answer admits,and I find the unit to be appropriate within the meaning ofSection 9(b) of the Act.Gladys Selvin, a labor relations consultant of some 50years' experience, represented Respondent during the pen-dency of the election and has been its spokesperson in theensuing negotiations. The Union's principal spokespersonin the negotiations has been George Rusnak, one of itsbusiness representatives for the past 17 years and a 35-yearveteran of collective bargaining. Rusnak was assigned tothese negotiations May 23. He has been assisted by employ-ees Joseph Longo and Albert Scheinbaum, who were select-ed to be on the Union's bargaining committee by theirfellow employees at a meeting called by the Union May 29.Itwas the Union's wish to have such assistance in partbecause employee knowledge of working conditions wouldbe useful in the preparation of bargaining proposals. Nei-ther Longo nor Scheinbaum had had previous bargainingexperience.Rusnak, upon being designated the Union's chief spokes-person, sent this letter, dated May 23, to Selvin:Dear Mrs. Selvin:In order that we may intelligently represent the em-ployees in the bargaining unit certified at the Holly-wood Film Company, it becomes imperative that wereceive the following statistical informationas soon aspossible for the forthcoming contract negotiations:1.Names, classifications, hourly wages paid, hiredates, and any other conditions of employment thatmay be effective covering all such bargaining unit em-ployees.2.All statistical information as it relates to anyHealth and Welfare benefits, copies of such plans' pre-miums paid by the Company, employees' Life Insur-ance, etc..3.Any and all information regarding retirementand/or Pension Plans, copiesof premiums on sameand/or deposits made and by whom.4.Any and all information regarding any otherfringe benefits which may be in effect such as holidays,vacations, sick leave pay, etc..Trusting this information will be forthcoming shortly,I remain,Yours truly,George RusnakBusinessRepresentativeHaving been sent to Selvin's former address, the letterwas delayed in delivery. On June 2, the day after receipt,Selvin sent this reply:Dear Mr. Rusnak:Your letter of May 23, 1973, addressed to me at SierraTowers was forwarded to me at my new address, whichis shown above. I immediately telephoned to Mr. BenTeitelbaum, President of Hollywood Film Company,and was told by his secretary that he would be out oftown until Tuesday of next week. I then asked for hisbrother and was told that he was also out of town.The information you have requested has been dulynoted. I am sure it will take some time to prepare. I willask Mr. Teitelbaum to have it prepared and sent to meafter which I will communicate with you to arrange adate for an initial meeting. At that time I will makeavailable the information you have requested.Yours very truly/s/ Mrs Edwin SelvinMrs. Edwin SelvinThis letter was received by the Union June 5.2 Also on orabout June 2, Selvin telephoned Rusnak, relating the es-sence of her letter and apologizing for any delay and incon-venience her change of address might have caused.On June 11, acting through an attorney, the Union filedan unfair labor practice charge alleging that Respondent,since June 2, had "unreasonably delayed the furnishing ofinformation requested by the Union," violating Section8(a)(5).3 The reference was to the requests made in Rusnak'sMay 23 letter. Rusnak testified that he referred the chargeto the attorney for filing in late May or early June, after thelapse of several days without acknowledgement of his letter.A day or so after the charge was filed, Selvin telephonedRusnak. Referring to his letter, she commented that, in hermany years of experience, she had never received "this typeof a request"; that it was "voluminous" and "would be verytime-consuming" to honor. To Rusnak's reply that it was"imperative" he have the information to bargain intelligent-ly, she said that Harry Teitelbaum was out of town, but thatshe would obtain the information immediately upon hisreturn. Selvin then asked if the charge would be withdrawn.Rusnak said he would have to see the information provided,then decide. The charge ultimately was withdrawn.On June 20, Selvin again telephoned Rusnak, reportingthat she had the information. The two agreed to meet at2 The letter's designation of Ben Teitelbaum as president of Respondentwas in error.He is chairmanof the board of directors. The brothermentionedin the letter is Harry Teitelbaum,who is president and generally more in-volved than Ben in production aspects of the operation.3Case 31-CA-3807. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDSelvin's apartment June 21, at 3 p.m., for its delivery.Rusnak arrived at Selvin's apartment at the appointeddate and hour, accompanied by Longo and Scheinbaumand one Gilbert Kurzband. Kurzband, an official of theUnion, had come along at Rusnak's request to be a witnessand take "copious notes." Selvin's door was ajar and soundsof habitation were issuing from within, but the uniondelegation's sundry efforts to gain Selvin's attention wereineffective until about 3:20. Upon the delegation's eventualadmission, Selvin tendered Rusnak these documents:1.A list of employees, together with their job classifica-tions; dates of hire; wage rates; amounts of life insurancecoverage and the premium levels and amounts of employerand employee contributions for that coverage; and numeri-cal ("2" through "5") and literal ("A" through "D") symbolsopposite some of the names. It later developed that thesesymbols denoted skill levels.2.A sheet summarizing various other conditions of em-ployment, such as overtime pay, vacation policy, paid holi-days, annual bonus, and coffeebreaks. This sheet also statedthat Respondent maintained medical and pension plans,fully funded by it, adding that copies of the two plans wereenclosed together with status sheets for each employee un-der the pension plan.3.Respondent's pension trust agreement, an amendmentto that agreement, and the status sheets concerning eachcovered employee.' Contrary to the assertion in the summa-ry sheet, a copy of the medical plan was not enclosed.The balance of the meeting was an admixture of Rusnak'sseeking Selvin's elaboration and clarification concerningthe proffered material, and of Selvin's embarking on con-versational flights not pertinent to the business at hand.5Rusnak asked the meaning of the numerical and literalsymbols opposite some of thenames;6 the duties entailed bythe various job classifications; why there were wage differ-entials among people in the same classifications; how thebonus system worked; whether overtime was paid for over8 hours worked on a given day; and why life insurancecoverages were not uniform and why some of the employeescontributed to the payment of premiums. Rusnak, in addi-tion, complained about the legibility of the pension trustdocuments, which were decipherable only with difficulty;and asked Selvin if she would provide copies of the medicalplan and the master life insurance policy.'Selvin generally was unable to answer in the desired de-tail, her usual response being that she would check with theTeitelbaums and let Rusnak know. She at one point tele-phoned the company to inquire aboutwage differentialsand the bonus system, after which she told Rusnak that thedifferentials "had something to do with" seniority and that4 Contraryto the belief expressed in the General Counsel's brief, the Unionwas afforded access to the individual status sheets (Resp.Exh. 4(a)-(i)).Rusnak so admitted on cross-examination.3There is some testimonial conflict concerning the June 21 meeting.Rusnak's versionis creditedfor the reasons, more fully discussed later, thathe generally is credited in instances of conflict.6 It is evident from the testimony of Longo and Scheinbaum thattheyknewthe meaningof most of the symbols. They,however, did not volunteer theirknowledge,instead remaining largely silent while Rusnak questioned Selvin.7 Scheinbaumhad a copyof the medical plan at home,but did not soapprise Rusnak.she would have bonus information at the nextmeeting. Inresponse to Rusnak's complaint about the legibility of thepension materials, Selvin exchanged hers for his, which wasnot much of an improvement; and, regarding his request forcopies of the medical plan and the master life insurancepolicy, said she would try to get them.The only purpose of the meeting, by Rusnak's admission,was to obtain and review the requested information. Bar-gaining proposals neither were contemplated nor advanced.The meeting closed with the understanding that they wouldmeet again June 26, at Rusnak's office, and June 28, atSelvin's apartment. Because of Selvin's general inability toanswer Rusnak's questions, Rusnak asked that someonefrom the company knowledgeable in such things be broughtto succeeding meetings. Selvin assured him that she wouldhave the necessary answers.Rusnak told Longo and Scheinbaum, after themeetingbroke up, that he had obtained enough information to drafta contract proposal.The June 26 meeting began as scheduled, lasting from 10a.m. to about 12:30 p.m. Kurzband was absent; otherwise,attendance was as on the 21st. Preliminarily, Selvin clarifiedRespondent's bonus policy and said she had familiarizedherself with the duties of the various job classifications. Therecord is unclear whether she then was asked to, or did,elaborate concerning classifications. Rusnak asked if shehad obtained a master life insurance policy and more legiblepension materials, receiving a negative answer on bothcounts. Rusnak then declared that, although handicappedby a lack of information, he had prepared a complete con-tract proposal. He presented Selvin with a copy, along withbrochures detailing the Union's standard health and welfareand pension plans, which were incorporated in the proposalby reference. The proposal, exclusive of those brochures,consisted of 12 legal-sized pages, typewritten and single-spaced, containing 18 articles plus wage classification andwage progression appendices.Itwas agreed to go through the proposal, article by arti-cle, initialing and dating those items on which there wasaccord. The record is in dispute how much progress wasmade June 26 by this process. Rusnak and Scheinbaumtestified that all provisions of the proposal were covered;Selvin and Longo, only the first two pages.8 Rusnak andScheinbaum are credited for several reasons. First, Selvinadmitted in a pretrial affidavit that "during the meetingRusnak and I went through each section of the proposedcontract section by section." Second, Selvin admitted in hertestimony that, at the end of the June 26 meeting, she saidshe "would prepare some counter-proposals" for the nextmeeting, and it is undisputed that the meeting for June 28was canceled to allow time for that. Had there been moreunion proposals to cover, cancellation would have beenpointless. Third, Rusnak was an extraordinarily crisp andcogent witness, and his testimony bore unfailing plausibil-ity. Selvin, presumably suffering the infirmities of age, wan-dered embarrassingly, was painfully deficient in recall, andgenerally was dependent on excessive leading by counsel toachieve any semblance of sequential thought?BRespondent's brief is in error inits assertions that Scheinbaum's testimo-ny comported with that of Selvin and Longoin this regard.9For much these same reasons, Rusnak is credited over Selvin generally HOLLYWOODFILMCOMPANY587Agreement was reached on three items June 26:1.Article 1,section 1,consisting of a recognition clauseand a unit description.2.Article IV,section 4, providing that the company fur-nish a bulletin board for the posting of official union no-tices.3.Article IV,section 5,first paragraph,declaring thateachparty had had anunlimited right and opportunityduring negotiations to make demands and proposals, andthat all resultant understandings were fully set forth in thedocument.Regarding those items on which Selvin withheld agree-ment June 26,her responses were various;and, as during theJune 21 meeting,considerable time was usedup by herdigressions.She objected to article I, section 2, which pro-posed that the contract be binding on successors or assigns,saying it would straitjacketthe Companyshould it wish tosell; and said she was unsure about the antidiscriminationlanguage of article II because of sundry laws on the subject,but would rewritethe proposal to her satisfaction. Concern-ing article III, unionsecurity,Selvin said she had nevernegotiated a contract with a union-security provision andwas not about to start now.WhenRusnak inquired aboutmodified union security,in the form of an agency-shop ormaintenance-of-membership clause,she answered,"Posi-tivelynot."10Referring to articleIV, dealing with companyrecognitionof union-designated shop stewards for grievance handlingand to plant access forthe Union's business representatives,Selvin said there was little likelihood of grievances and con-sequently no need for stewards;further,that the businessrepresentatives could see herif they hada problem,but notnecessarilyon companypremises."Selvin excepted to article V, management rights, statingthat the Companywould retain all the rights it had beforethe adventof the Union;12 to article VI, grievance proce-dure,commenting that there was no need for grievanceprocedure;13and to article VII,which proposed plantwidein instancesof conflict.He also generally iscreditedoverLongoand Schein-baum in the not infrequent instancesof disparityamong those three.As theirtestimonyunfolded,itbecame unmistakable that Longo and Scheinbaum,being bargaining neophytes,eithermissed or misconstrued much of whathappened; and, in addition,wereabjectly vulnerableto suggestion and mani-pulation byRespondent's counsel on cross-examination. Longo'spalpablyerroneous testimony,on cross,that only twopages of theUnion's proposalwere covered June 26 is but one example.10Rusnak is creditedoverSelvin concerning the discussion of union securi-ty. Selvin testified of asking that consideration of the issue be deferred.11This correspondswith Rusnak's credited testimony.Selvin's testimonyregarding stewards and plant accessis not wholly in conflict.She testified ofobjecting to the appointment of stewards on the groundthatRespondentdoes nothaveenough employees to warrant the hiring of someone on apermanent basis "to tend to the duties of theUnion."With reference to plantaccess, she testifiedto sayingthat business representatives could go to theplant office,whereupon employeeswouldbe permittedto clockout to seethem,but thatthe representatives would not be given "run of the plant "12 Selvindid not explicitly denyRusnak's credited version of the manage-ment rights discussion. She didtestify,however,of asking that the issue beheld in abeyance pending submissionby her ofa counterproposal.13Rusnakis creditedover Scheinbaum's testimony,under cross-examina-tion, that Selvindid not saythere was no need for a grievance procedure.Selvin, havingtestifiedthatthe June 26 meeting ended after discussion of themanagementrightsquestion, didnot testifyto Rusnak's versions of discus-sions concerning succeedingportions of the Union'sproposal.seniority, observing that the most senior employees are notalways the best, and that any seniority allowances would beby job classification rather than plantwide.14With reference to article VIII, 30-day probationary peri-od, Selvin insisted on 6 months. Rusnak replied that so longa period was needless in a "simple assembly operation" suchas Respondent's.ls Regarding article IX, proposing a 40-hour, Monday-through-Friday workweek and a formula forallocation of overtime, Selvin said that Respondent's work-load was too variable to submit to rigidly defined hours ofwork, and that there was no need for an overtime formula.Selvin stated, concerning article X, which proposed aleave-of-absence policy, that the Company already had asatisfactory policy; and conerning article XI, which pro-posed leaves of absence up to 6 months for illness or injury,she protested that the Company could not afford such aprovision for illness and that insurance already existed forindustrial injuries. 16As for article XII, providing for themaintenance of safe and healthful working conditions andthe establishment of a joint labor-management safety com-mittee, she observed that such measures were unnecessary.Regarding article XIII, which proposed 1 week of vaca-tion after 1 year's service, 2 weeks after 2 years', 3 weeksafter 5 years', and 4 weeks after 15 years', Selvin respondedthat it would be too costly and suggested that cost items besaved for later consideration. She commented to the articleXIV proposal of 10 holidays rather than the preexisting 8that it would be "excessive."Concerning the Union's so-called miscellaneous propos-als, Selvin rejected as too expensive giving the employees 7days' annual sick leave, a formula for cost-of-living wageincreases,and that the employees be allowed 5minutes'cleanup time before lunch and before end of shift. Selvinstated, in answer to the Union's proposal of two 15-minutebreaks each day, that the Company already hadan excellentrest period policy, complete with coffee and donuts. As forthe proposal of a 2-year contract term, to which Rusnakadded that the Union would consider I or 3 years, Selvinreplied that she had not given duration any thought, butwould before the next meeting.Regarding article XV and appendix A, wages, Rusnaksaid the Union sought only to bring Respondent into con-formity with Los Angelesareastandards in the industry.Selvin responded that the company could not consider in-creases exceeding 5 cents per hour, and even they could notbe across the board. She added that she would submit acounteroffer. 17With reference to article XVI, health andwelfare, Selvin asked Rusnak the price of premiums for theUnion's standard plan. He answered $61.50 monthly. Shesaid that was too expensive; that the Company paid only14Rusnak is credited over Scheinbaum's testimony,under cross-examina-tion,that Selvin said nothing regarding seniority other than to reject theUnion's proposal.Rusnak's version corresponds with the position Selvinadmittedly took at other times.15Rusnak is credited over Scheinbaum's testimony,under cross-examina-tion,that while Selvin rejected the Union's probationary-period proposal, shedid not propose 6 months as an alternative.16Rusnak is credited over Scheinbaum's testimony,under cross-examina-tion, that he could not recall Selvin's stating that Respondent could notafford such leaves of absence for illness.17Rusnak is credited over Scheinbaum's testimony,under cross-examina-tion, that Selvin made no mention of 5-cent raises. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout $18 for its plan, and that was as high as it would go.Selvin objected to appendix B, which proposed quarterlywage increases of 10 cents an hour until the employeereached the wage ceiling for his classification, as too costly,but said she would counterpropose.Rusnak,generalizing elsewhere that Selvin"has gottenquite a reputation in this state," testified that he was "sur-prised" that she agreed to anything at the June 26 meeting.At meeting's end, Rusnak asked if there were any questionsabout the Union's proposal. Selvin said, no, that she wouldsecure a secretary for the following Saturday, June 30, anddictate a counteroffer. It accordingly was agreed, as previ-ously mentioned, to cancel the June 28 meeting.The record is in conflict whether, at the close of the June26 meeting, Selvin said she would call Rusnak when thecounteroffer was ready, or Rusnak said he would contactSelvin when he wished to continue negotiations. Rusnak,Longo, and Scheinbaum all testified to the former; Selvinto the latter. Selvin is discredited because her pretrial affida-vit clashes with her testimony in this regard; because of theillogic of the next move being Rusnak's when the only mat-ter then pending was the Company's counterproposal; andfurther because of demeanor considerations previously not-ed.On about July 2, Selvin telephoned Rusnak that she couldnot locate the materials he had given her June 26 and askingthat he send additional copies. Rusnak asked if a counterof-ferwas ready, and when theymight meet again.Selvinreplied that,because of the missing materials and becauseshe had been unable to locate a secretary, a counterofferwould not be ready for another week or so, at which timethey could meet at her place. She said she would call whenready.Rusnak voiced acceptance of this, and that daymailed Selvin two copies of the Union's June 26 proposal,along with pension and health and welfare brochures.lsRusnak and Selvin next communicated on about July 10.Rusnak, having been told by Scheinbaum that the employ-ees were becoming restive, telephoned Selvin to ask aboutthe counteroffer. Selvin answered that she had been delayedbecause of the Teitelbaums' being out of town and herdifficulty obtaining secretarial help. Rusnak accused Selvinof being "highly dilatory" and pressed hard for ameetingdate. She assured him that she would be prepared to meetwithin a week just as soon as the Teitelbaums returned totown-and would call him then.19Rusnak convened a meeting of Respondent's employeesJuly 12 to report the developments to date and considerfuture action.Also present was Jim Bell another of theUnion's business representatives, who had headed the cam-paign to organize Respondent's employees.Selvin's assur-ances notwithstanding, Rusnak told the employees thatRespondent had neither provided all of the information hehad requested nor come forward with the oft-promisedcounteroffer, and that it was apparent to him that the Com-pany was intent upon stalling out the certification year. Belladded that, in the circumstances, a strike was the only weap-on at their disposal. Rusnak concurred and strike vote fol-lowed, favoring a strike by a margin of 28 to 5. August 1 wasestablished as the strike "target date," Rusnak explainingthat a confirming vote would be taken shortly before thattime.On July 14, the first payday after the strike vote, Respon-dent enclosed a notice with each check referring to that voteand stating, among other things:The Company, through its properly qualified represen-tative, has met with the Union at its request to negoti-ate the terms of a collective-bargaining argument. [sic]When the Union requests further meetings, such met-ings will be agreed to.On July 26, there still having been no communicationbetween the parties since the Rusnak-Selvin telephone con-versation of July 10, the employees reaffirmed their vote tostrike as of the morningof August 1. The strike began asscheduled, picketing continuing at least to the close of thetrial.The silence between the parties continued until Novem-ber 6. Rusnak testified that he was "surprised and amazed"and "really concerned" that he did not hear from SelvinafterJuly10.He added that, had he thought the failureattributableto a misunderstandingor memory lapse by Sel-vin about who was to make the next call, he would havetaken the initiative to call her regardless of his contraryunderstanding.Selvin's explanation for the silence beforethe strike was the previously discredited claim that Rusnakwas to make the next call; and, afterwards, that she did notcall because of the strike 20The silence was broken November 6, during the trialherein of Case 31-CA-3888, when Rusnak handed this mes-sageto Respondent's counsel, Harrison Hertzberg:With respect to the current trade dispute existing be-tween the Hollywood Film Editing Company and theInternational Association of Machinists & AerospaceWorkers, District Lodge No. 94, we hereby make thefollowing offer:All Striking Members of the I.A.M.A.W. Certified Bar-gainingUnit will return to work immediately on anunconditional basis and further, the Unionwill resumegood faith collective bargaining covering the CertifiedUnit.18This is Rusnak's credited version of the July 2 conversation.Selvin'stestimony recalled the conversation,but washazyas to details. She could notremember who initiated it; but, in keeping with her testimony elsewhere thatRusnak had agreed during the June 26 meeting to have his secretary sendSelvin additional copies of the Union's proposal, further testified that Rus-nak may have apologized July 2-"I think he apologized"-for neglectingthat.19This is Rusnak's credited version of the July 10 conversation.Selvintestified that the conversation did not occur;that the July 2 conversation wastheir last until November.Rusnak mailed thesame messagetoHertzberg undercover dated November 9, to which Hertzberg responded bythis letter dated November 14:30 That Selvin did not call after its onset because of the strike is taken fromSelvin's pretrial affidavit.She disavowed that portion of her affidavit on thewitness stand,just as she did other portions indicating that, after June 26,the call to resume negotiations was hers to make, not Rusnak's.Thisdisavow-al, like the others,is not credited. HOLLYWOOD FILM COMPANY589Dear Mr. Rusnak:Thank you for your letter of November 6, 1973, whichwas personally handed to me on said date at the hear-ing room of the National Labor Relations Board, andsubsequently received, by registeredmail, onMonday,November 12, 1973. As I informed you, upon receiptof same in the hearing room, I would be out of townuntilMonday, November 12, 1973, and would be un-able to prepare an answer thereto until shortly thereaf-ter. In view of the fact that I was in the Supreme Courtof the State of California yesterday, this is my firstopportunity to respond.1.Concerning your offer to resume "good faith" col-lective bargaining, please be advised that HollywoodFilm Co. is, and at all times has been ready, willing andable to bargain in "good faith". If you would call meupon receipt of this letter, I will immediately set upcontinued bargaining sessions.2.All jobs of the individuals on strike have beenreplaced.3.Any striker will not be discriminated against uponhis re-application for re-employment, when jobs be-come available.Very truly yours,ing.The next meeting was held December 6, in Selvin's apart-ment, and lasted from about 10 a.m. to 12:30 p.m. Hertz-berg did not attend, but his secretary, Gussie Abramson,was present in assistance of Selvin.Union representationwas as on November 20. Continuing their article-by-articleconsideration of the Union's proposal, Rusnak and Selvinprogressed to article X on page 6 before adjournment. Somefurther accord was reached. Rusnak agreed to withdraw thesecond paragraph of article IV, section 5, which was a so-called zipper clause.Selvin agreed to article IX, sections 1,2, and 8, dealing with hours of work and overtime. Regard-ing articleVIII, the two agreed to a compromise probation-ary period of 60 days, the remainder of the provision beingunchanged.21They alsoagreed to a compromise grievanceprocedure modeled after Selvin's proposal of the previousmeeting,but with union-suggested modifications,in lieu ofthe Union's proposed article VI. Still in dispute was articleVII, proposing plantwide seniority, Selvin holding out forseniority by classification.The December 6 meeting closed with the understandingthat there be no further meetings until after the holidays,and that Selvin would submit written counterproposals atthat time.On January 2, 1974, both Selvin and Gussie Abramsontelephoned Rusnak,whereupon a meeting was set for Janu-/s/ Harrison W. Hertzbergary 10, again at Selvin's.The January10 meeting lastedHARRISON W. HERTZBERGRusnak telephoned Hertzberg upon receipt of this letter,and they agreed to a resumption of bargaining November20, at 7 p.m., in Rusnak's office.During the same conversa-tion,Hertzberg reiterated that all of the strikers had beenpermanently replaced, but would be recalled as jobsopened.A bargaining meeting was held November 20 as arranged,lasting 2 hours. Selvin was Respondent's spokesperson, withHertzberg also present.Rusnak again represented theUnion, along with Business Representative Bell and Schein-baum. The meeting began with Selvin's voicing umbragethat Rusnak had communicated by telephone and letterwith Hertzberg, not her. She declared that she was the nego-tiator,Hertzberg's only capacity being as Respondent's le-gal adviser. Hertzberg concurred. Selvin and Rusnak thendiscussed procedures for the continuation of bargaining,deciding as before to go through the Union's proposed con-tract, article by article. They further decided to defer con-sideration of cost items until last.Starting at the beginning of the Union's proposal, whichwas identical to that considered at the June 26 meeting,Selvin and Rusnak covered about two pages on November20. Accordwas achieved on some issues. Rusnak agreed towithdraw article I, section II, providing that the contract bebinding on successors or assigns; and Article II, the antidis-crimination provision. Selvin agreed to article IV, section 3,granting plant accessto the Union's business representa-tives.No progress was made concerning article III, unionsecurity. Selvin submitted a proposal for grievance han-dling. Rusnak said he wanted to study it before comment-from 9:30 a.m. to about 3 p.m. Attendance was as at theDecember 6 meeting. Selvin's maid fixed lunch, enabling anonstop effort. Selvin submitted 21 written counterpropo-sals.Rusnak conceded that they "did get quite a bit done"at this meeting. Rusnak agreed to Respondent's proposalsregarding leaves of absence and holidays, in lieu of theUnion's proposed articles X and XIV, respectively; andfurther agreed to withdraw the Union's proposed articles XIand XII, dealing respectively with leaves of absence forillness andinjury,and maintenance of safe and healthfulworking conditions and the establishment of a safety com-mittee. Selvin agreed to the Union's proposal of two 15-minute rest periods per day.Selvin submitted management rights and seniority pro-posals during the January 10 meeting that, in Rusnak'sview, worked in negation of the earlier agreed-upon 60-dayprobationary clause. Specifically, her management rightsproposal would have given the company the right to "dis-charge employees during the first ninety (90) days of theiremployment without restriction";and her seniority propos-al included this language: "Seniority . . . shall be estab-lished from the original date of hire after the employee hascompleted ninety (90) days' probationary period." The pro-bationary clause earlier agreed upon stated:21 Selvin, while conceding that agreement was reached on the 60 days,testifiedcontrary toRusnak's credited testimony that she reserved the rightto counterpropose as to the language of the provision.In substantiation, shecalled attention to the handwritten legend opposite the provision on her copyof the Union's proposal,whichstates:"May counter-propose." Rusnak'scopycontains no such qualification,only hisand Selvin's dated initials,causing me to believe that Selvin affixed the legendon her copyat an earlierstage of negotiations,and that it was superseded by their December 6 agree-ment. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll new employees shall be on a probationary periodfor their first sixty (60) days of employment and can bedischarged within that period for any reason, withoutrecourse to the grievance procedure. After thesaid trialperiod, they shall becomepermanentemployees andtheir seniority shall revert back to their date of hire.The sixty (60) days probationary period may be extend-ed by mutual agreement.Rusnak, after protesting the retractions implicit in theseproposals by Selvin, stated that he would address counter-proposals to them at the next meeting 22Selvin also submitted a proposed recognition clause at theJanuary10 meeting, eliciting a protest from Rusnak that shehad agreed in June to that portion of the Union's proposal.With regard to the sick leave proposal she submitted Janu-ary 10, Selvin stated thatagreementon it was subject toapproval by the Teitelbaums; that only they could commitRespondent on cost items. Rusnak answered that he did notwant to negotiate the same subject matter at two levels, firstwith Selvin then with the Teitelbaums, and demanded thatthe Teitelbaums be brought to the bargaining table if onlythey possessed binding authority.23 Rusnak concluded bysaying the Union would submit a counter-proposal on sickleave.Selvin did not submit a pension-plan counterproposal atthe January 10 meeting, as Rusnak had requested .24 Rusnakcontended, moreover, that she did not counter on healthand welfare. He was mistaken, for she proposed in writingthat "the Company's Medical, Dental, Hospitalization andMajor Medical (including drugs) insurance in effect . . . isto continue without change.... "The January 10 meeting adjourned without plans beingmade for another. For all the record shows, there have beennone since.B. The No-Return Prohibition ConcerningLongo and ScheinbaumDuring the previously mentioned June 20 telephone con-versation in which Selvin told Rusnak that she had therequested information and they agreed to meet June 21,Rusnak asked that Longo and Scheinbaum be released fromwork to attend that and subsequent meetings as part of theUnion's bargaining committee. Selvin answered that theirbeing absent from work would present no problem, but thatthey would not be paid while absent and would not bepermitted to return to work later on the days of such absenc-22 Selvin's testimony,discussed in the preceding footnote,that she reservedthe right to counter on all but the 60-day feature of the probationary clause,thus surfaces as an apparent effort to accommodate the conflicts between heragreementof December 6 and her proposals of January 10.23 This is based on Rusnak's credited testimony.Selvin at one point testi-fied that she had total authority on all issues; at another,that she may havetold Rusnak that agreement on cost items was subject to ratification by theTeitelbaums;and still elsewhere that she told Rusnak on more than oneoccasion that her authority on cost items was limited,and that Rusnak didnot object.Ben Teitelbaum testified that Selvin had total authority.24 Respondent argues in its brief that Rusnak should not be credited thathe asked fora pension-plan counterproposalbecause none of his bargainingnotes reflect such a request.This argument ignores the realities of note takingin such circumstances,and I reject it.es.Rusnak protested any prohibition against their returningto work, calling it "discriminatory." Selvin countered thatthis always had been her "practice ... and it would notchange." 5On June 20, Scheinbaum told Supervisor Santo Caravellothat he and Longo would be gone the following afternoonto attend the meeting at Selvin's reminding Caravello of thisagain the morning of the 21st. Scheinbaum said he andLongo would not be back to work afterwards. Caravelloboth times said, "O.K." On June 21, at the end of themeeting, Selvin repeated that Longo and Scheinbaumwould not be paid for time spent in bargaining and were notto return to work after meetings. Rusnak again objected tothe no-return prohibition, calling it "intimidation and har-assment."On June 22, Longo told Supervisor Norris that he wouldbe absent to attend the meeting the morning of June 26.Norris asked if he would be back later in the day. Longoreplied that he would, time permitting, and Norris said,"O.K." On June 25, Longo reminded Norris that he wouldbe gone the next day. Norris responded this time that Longocould not return to work afterwards. To Longo'squestionwhy, Norris said it was "orders from upstairs." Also on June25, Scheinbaum told Caravello of the June 26 meeting, add-ing that, although he did not know how long it might last,he believed he would be back. Caravallo said, "O.K."At the close of the meeting June 26, Selvin offered Longoand Scheinbaum a ride back to work, only to renege uponremembering her earlier-stated prohibition. Rusnak oncemore protested, threatening to file an unfair labor practicecharge. Selvin countered that she had "done this all of thetime, this is not anything new and this is the way it is goingto be."The two employees nevertheless returned to the plant theafternoon of June 26. Rusnak had advised that they do so,"to make a record." As Scheinbaum clocked in, SupervisorNorris reminded the two that they were not to return. Theyasked why, and Norris said it was on orders from MarkLevine, Respondent's manufacturing manager. They wentto Levine, who told them the order had come to him fromstill higher authority. Longo and Scheinbaum then left theplant.The no-return prohibition was adopted by Respondenton Selvin's recommendation to Ben Teitelbaum, whopassed the word to Levine.26 The stated rationale was thatpart-day absences and the attendant juggling of machineoperators are too disruptive of production. Yet, Levine con-ceded in his testimony that employees are allowed to leavethe plant, without restriction on their return, to see a doctoror attend to personal business; and several employees testi-fied of experiences consistent with this proposition. More-over, Employee Gerald Hahn testified credibly and withoutcontradiction that one of Longo's machines was idle all ofJune 26; that he asked Norris if he might operate it inLongo's absence; and that Norris preferred that Hahn in-25 Selvin's testimony is discredited that Rusnak agreed with her on theno-return prohibition.26As Ben Teitelbaum testified:"That is exactly what Mrs. Selvin told me.I just repeated it to them." Counsel Hertzberg then asked:"And you fol-lowed her orders like you always have?" Teitelbaum replied:"Well, with 50years experience I do not want to throw it away" HOLLYWOOD FILM COMPANYstead continue what he was doing.Ben Teitelbaum testified that, in addition to the produc-tion-based reason for the prohibition, he understood thatthe Union was going to pay Longo and Scheinbaum for thedays they participated in bargaining, and he could see noneed to pay them twice.C. The Warning to ScheinbaumOn July 23, Respondent issued nine work rules, by memo-randa in the employees' pay envelopes and notice on thebulletin board.Manufacturing Manager Levine testifiedthat rules 6 and 8 were "essentially new." Rule 6 stated:Requests for information or parts from the materialcontrol department to be made through your foremanfor processing.The onlypersonnel in material controlwill be those working there and the foreman.Rule 8 stated.Personnel are to stay at their station during the workingperiod and do their job without interfering with anyoneelse'sdoing his job dunng the work period.Rule 9 added that "violation of any of these normal operat-ing procedures can be cause for immediatedismissal... . 'The purport of rules 6 and 8 was that none of the approxi-mately 30 employees was to leave his work station for anyreason without clearance from one of the two supervisors,Caravello or Norris. According to Levine, it "quite often"isnecessary for the employees to leave their stations forlegitimate production reasons. Levine testified that theserules were prompted by a "general gradual decrease of pro-duction" which had become evident in mid-June, evolvinginto a "real problem" by early July. In thesame vein, BenTeitelbaum, who ordinarily was not directly involved withproduction, testified that he could "feel" a production "ab-normality" in July, characterizing it as an "out and outslowdown." Respondent produced $24,500 worth of goodsin July, with 30 employees; $64,400 in June, with 36 employ-ees; and $74,000 in August with 15 employees. The opera-tion isnot seasonal. Levine testified that, with the hire ofreplacement employees after the August 1 onset of thestrike, the need for the rules ceased and they were disregard-ed.On July 27, Scheinbaum was en route from his station toa grinder when he was intercepted by Ben Teitelbaum.Scheinbaum had not obtained clearance. Teitelbaum, afterordering Scheinbaum to return to his station, directed Cara-vello to issue him a written warning for unauthorized ab-sence from his station. Teitelbaum further commented,referring to the strike vote of the previous day: "As far asI am concerned, they do not have to wait until August the1st to strike, they can leave-they can pick up their toolsright now and leave." 27Caravello, although confiding to Employee George Had-27 Scheinbaum is credited over Teitelbaum's denial thatthis statement wasmadeTeitelbaum's credibilitysufferedfrom the patentlyself-serving natureof much of his testimony, and from his heavy dependence uponcounsel'sleading591den that he did not know how to go about it, carried outTeitelbaum's orders. Scheinbaum was the only one to bereprimanded fo;, violating rules 6 and 8 during their shortlives.The evidence suggests that strict compliance with theruleswas not always feasible because of attendant delaysand inconvenience; hence, they were not always honored.D. TheStriker Reinstatement SituationAs previously noted:1.The strike began August 1, picketing continuing atleast through the trial.2.On November 6, in person,and again under cover ofNovember 9,Rusnak conveyed thismessagetoRespondent's counsel,Hertzberg:All striking Members of the I.A.M.A.W.Certified Bar-gaining Unit will return to work immediately on anunconditional basis. .. .3.By letter dated November 14, Hertzberg replied to theabove-quoted portion of Rusnak'smessage:2.All jobs of the individuals on strike have been re-placed.3.Any striker will not be discriminated against uponhis re-application for re-employment, when jobs be-come available.It is undisputed that, as Hertzberg asserted, all strikerswere deemed permanently replaced before Rusnak's No-vember 6 offer to return. Subsequent openings, however,were abundant. Respondent shortly ran advertisements inthe Los AngelesTimesfor employees to fill the unit posi-tions of machine shop trainee. (Nov. 8, 25, 26, 28), shippingclerk (Nov. 12, 15), and wireman (Jan. 6, 1974); and actuallyhired 13 new employees to unit jobs from November 7through December 3. Each of the newspaper advertisementscarried the notation: "Labor dispute."There is no evidence that Respondent at any time at-tempted to seek out strikers before hiring new employees.One striker, Abe Brenner, was rehired, however, after indi-vidually applying for a job. The date of his rehire is notdisclosed. Nine employees on strike November 6 are yet tobe recalled: Maintenance Employee Adolpho Eusebio; Ma-chine Shop Employees RichardBates,George Hadden,Frederick Loos, Louis Osborne, and Albert Scheinbaum;and Warehousemen Ronald McFarlin, William Lieberman,and Gerald Hahn.Legal Analysis and ConclusionsA. 8(a)(5) and (1)violationsThe Alleged Failure to Furnish Information:Respondentdid not tender any of the requested information to theUnion until 3 weeks after Selvin received Rusnak's letter ofrequest.When tender finally was made June 21, two docu-ments within the scope of the request-the master life insur- 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDance policy and the medical plan-were not included. Rus-nak specifically asked Selvin, at the June 21 meeting, if shewould bring those documents to the nextmeeting. She neverdid comply. Of the materials provided, those descriptive ofthe pension plan were reproductions of such poor quality asto be scarcely readable, and others were fraught with entriesno lesscryptic to Selvin than to Rusnak.The master life insurance policy and the medical planplainly were within the Union's entitlement, to enable it tobargain intelligently, and there is no record justification forRespondent's failure to furnish copies. I conclude, there-fore, that those failuresper sewere violative of Section8(a)(5) and (1). I additionally conclude that the considerabledelay in tendering the proffered materials, the poor legibili-ty of the pension documents, and the failure to furnishsomeone able to explain those portions of the materials thatwere not self-explanatory, amounted to further noncompli-ance with the Union's proper requests, violating Section8(a)(5)and (1). E.g.,Curtiss-WrightCorporationv.N.L.R.B.,347 F.2d 61 (C.A. 3, 1965);Cowles Communica-tions,172 NLRB 1090;Whitin Machine Works,108 NLRB1537, enfd. 217 F.2d 593 (C.A. 4, 1954).Respondent argues that Scheinbaum's personal posses-sion of the medical plan, and his and Longo's knowledge ofsome of the things Selvin was unable to explain, given theirdual status as members of the bargaining committee and theunit, amounted to possession and knowledge by the Union,rendering its requests in those respects redundant andRespondent's failures legally defensible. I do not agree. Pos-session by unit employees of requested information ordinar-ily is no defense to an employer's failure to honor therequest.AluminumOre Co.,39 NLRB 1286, 1297. A reasonfor this rule, apart from the burden and delay inherent ina requirement first to canvass the unit, is the union's needfor assurance of the completeness and accuracy of the infor-mation sought. This is possible only if the information isdelivered under employer sanction. This reason for the ruleremainsintact, even if the other does not, regardless of thepresence of unit employees on the bargaining committee,and regardless of their presumed knowledge.The Allegedly Unlawful Bargaining Tactics:Iconcludethat Respondent also violated Section 8(a)(5) and (1) in thebroader sense. An essential of good-faith bargaining is agenuine desire to reach agreement. As the Supreme Courtstated inN.L.R.B. v. Insurance Agents' International Union,361 U.S. 477, 485 (1960):Collective bargaining . . . presupposes a desire toreach ultimate agreement, to enter into a collectivebargaining contract.... This was the sort of recogni-tion that Congress . . . wanted extended to laborunions; recognition as the bargaining agent of the em-ployees in a process that looked to the ordering of theparties' industrial relationship through the formationof a contract.To this the Board has added that "the mere willingness ofone party in the negotiations to enter into a contract of hisown composition also does not satisfy the good-faith bar-gaining obligation."U.S. Gypsum Co.,200 NLRB 1098.The totality of Respondent's conduct, of which its unlaw-ful failure to comply with the Union's requests for informa-tion was only a part, betrayed an absence of the requiredgood faith. Thus, at the June 26 meeting, Selvin said shenever had and never would consider any kind of union-security arrangement; and stated, with regard to theUnion'smanagement-rights proposal, that Respondentwould not relinquish any of the rights it enjoyed before theUnion's advent. While Section 8(d) of the Act precludes afinding of bad faith based on a party's refusal to agree toa proposal or make a concession,21 these responses wentbeyond that; they revealed that Respondent had no inten-tion even to entertain the issues of union security and man-agement rights. This unreasoned refusal to so much asconsider those mandatory and important subjects of bar-gaining necessarily enshrouded the whole proceedingsin a smog of disabling futility.Vanderbilt Products, Inc. v.N.L.R.B.,297 F.2d 833 (C.A. 2, 1961);N.L.R.B. v. Reed &PrinceMfg. Co.,205 F.2d 131 (C.A. 1, 1953). See alsoTommy's Spanish Foods,187 NLRB 235.To much the same effect was Selvin's June 26 dismissalof the Union's proposal of shop stewards for grievance han-dling with the comment that the slight likelihood of griev-ancesmade such a provision pointless; her answer to theproposal of plant access for business representatives thatthey could see her with their problems, but not necessarilyat the plant; and her comment that there was no need fora grievance procedure. These responses not only bespokecontempt for the bargaining process, they indicated a dispo-sition to encroach upon the Union's statutory rights, inde-pendent of contract, to grieve through persons of itsdesignation and to visit the plant at reasonable times in theservice of its representative obligation to the unit employ-ees.Cf.West Coast Casket Co.,192 NLRB 624, 638-39.Their purport was "so disadvantageous [to the Union] as tocall into question the Company's willingness to sign anyagreement."United Steelworkers v. N. L. R. B., supraat 1010.Events after the June 26 meeting only reinforcedthe signsthere evident that Respondent had no real desire to reachagreement.Selvin failed to tender the promised counterof-fer until after the resumption of bargaining months later,failing even to communicate with the Union between earlyJuly and November although it was incumbent upon her todo so. Her failure to communicate after August 1, simplybecause of the strike, of itself constituted bad-faith bargain-ing. R.J.Oil & Refining Co.,108 NLRB 641, 642-43.When negotiations finally resumed, Selvin seemed tobring to them an unwonted spirit of cooperation, whichlasted through the November 20 and December6 meetings.At the meeting of January 10, 1974, however, she revertedto the earlier style. For, although she did present a broadrange of written counterproposals, and although Rusnakfelt that they "got quite a bit done," her proposals on man-agement rights and seniority were in basic conflict with theDecember 6 agreement on probationary period; her pro-posed recognition clause ignored the June 26 agreement onthat issue; and she proclaimed for the first time that shelacked final bargaining authority concerning sick leave and28H.K Porter Co. v. N.L.R.B.,397 U.S. 99 (1970);United Steelworkers ofAmerica[FloridaMachine andFoundry] v.N.L.R.B.,441F.2d 1005(D.C.D.C. 1970). HOLLYWOOD FILM COMPANYother costitems.The espousal of proposals in conflict withearlier agreements and the real or pretended lack of bindingauthority are yet further reasons for doubting the sincerityof Respondent's intentions. E.g.,M.F.A.Milling Co.,170NLRB 1079, 1096-97.Finally, Selvin's singular "track record" of bad-faith bar-gaining over the years, as chronicled in a number of Boarddecisions-"her recurrent failure to approach bargainingwith a genuine desire to reach agreement but, seemingly,with a strategy to avoid, delay, and frustrate meaningfulbargaining," as the Board recently put it 29 -affords yetfurther basis for inferring bad faith. To he sure, past adjudi-cations of bad faith alone would not and should not warranta finding of bad faith present. Were the law otherwise, it"would place the burden on a party to thereafter prove thegood faith of all his future activities," a notion "unaccept-able to our standards of justice."N.L.R.B. v. SouthernTransport, Inc.,355 F.2d 978, 981 (C.A. 8, 1966). But whenthe conduct in issue materially resembles conduct foundseveral times previously to have been accompanied by alack of good faith, the earlier findings are relevant in inter-preting the intentions underlying the present conduct. Toborrow fromN.L.R B. v. Reed & Prince Mfg. Co., supra,at205 F.2d 139-40.The ultimate issue whether the Company conducted itsbargaining negotiations in good faith involves a findingof motive or state of mind which can only be inferredfrom circumstantial evidence It is similar to the inqui-ry whether an employer discharged an employee forunion activity, or for some other reason, where theprior history of the employer's labor relations, whethergood or bad, may be relevant.B. 8(a)(3) and (1) ViolationsThe No-Return Prohibition:Respondent refused to permitLongo and Scheinbaum to return to work the afternoon ofJune 26, after that day's bargainingsession,reputedly toavoid disruption of production; secondarily, because it un-derstood that the Union would pay them for worktime lostbecause of their participation on its bargaining committee.Bald assertions aside, there is no evidence that the prohi-bition against Longo's and Scheinbaum's returning servedany legitimate production purpose. There was no similarprohibition against returning to work after part-day absenc-es for other reasons. Moreover, the idea behind this prohibi-tion did not originate with persons regularly concerned withproduction, but with Selvin. Its adoption plainly was a con-cession to her traditional negotiating approach rather thana production expedient.The conclusions are unavoidable that Longo and Schein-baum were prohibited from returning not because they hadbeen gone part of the day, but because of the purpose for29Chalk Metal Co,197 NLRB 1133 Other decisions descriptive of Selvin'sbargaining practices includeWest Coast Liquidators,205 NLRB 512,Inter-Polymer Industries,196 NLRB 729,KFXM Broadcasting Co,183 NLRB1187,Sir James, Inc,183 NLRB 256,Architectural Fiberglass,165 NLRB238,Duro Fittings Co,130 NLRB 653,California Girl, Inc,129 NLRB 209,DuroFittings Co, 121 NLRB 377 See alsoTak-Trak, Inc,145 NLRB 1511,1518-19593which they were gone; and that a natural consequence wasto discourage their exercise of the Section 7 right to serveon the Union's bargaining committee. Given that naturalconsequence and the absence of an overriding business just-ification, the prohibition violated Section 8(a)(3) and (1)regardless of Respondent's subjective motivation. The pro-hibition "carried its own indicia of [discriminatory]intent."N. L. R. B. v. Erie Resistor Corp.,373 U.S. 221, 231(1963). SeealsoN. L. R. B. v. Great Dane Trailers,388 U.S. 26 (1967);Radio Officers' Union v. N.L.R.B.,347 U.S. 17 (1954).The Warning to Scheinbaum:As previously detailed, os-tensibly because of the marked July downturn in produc-tion,Respondent on July 23 issued rules prohibiting theemployees from leaving their work stations without supervi-sory clearance; on July 26, the employees affirmed theirearlier strike vote; on July 27, Scheinbaum received a writ-ten warning at the behest of Ben Teitelbaum for violatingthe rules; Teitelbaum immediately thereafter alluded to theimpending strike and said that as far as he was concernedthe employees could pick up their tools and leave then; andScheinbaum was the only one so warned despite occasionaldisregard of the rules by others.While issuance of the rules well may have been based onlegitimatebusiness considerations, particularly consideringthe production downturn,30 I am compelled in all the cir-cumstances to the inference that the warning was promptedat least inpart by Scheinbaum's strong identification withthe Union, as a member of the bargaining committee; andBen Teitelbaum's pique provoked by the pendency of thestrike. I therefore conclude that the warning was discrimina-torilymotivated in violation of Section 8(a)(3) and (1).The StrikerReinstatementAs earlier discussed, Re-spondent significantly breached its bargaining duty beforethe strike, and persisted in variations on that theme af-terward. The strike manifestly was caused and prolonged bythis conduct. The strikers therefore had an absolute right toreinstatement upon Respondent's properly being notified oftheir readiness to return.N.L.R.B. v. International VanLines,409 U.S. 48, 50-51 (1972);Mastro Plastics Corp. v.N.L.R.B.,350 U.S. 270, 278 (1956). Notification by the strik-ers' bargaining agent is sufficient for this purpose.LaidlawCorp.,171NLRB 1366, 1385, enfd 414 F.2d 99 (C.A. 7,1969);New Orleans Roosevelt Corp.,132 NLRB 248.The Union gave the requisite notice November 6, andagain under cover of November 9. Respondent, havingdeemed all the strikers permanently replaced on the predi-cate that the strike was economic, declined to recall them,saying it would effect reinstatement only as openings arose.Nine strikers never were recalled, and one-Abe Brenner-was recalled on an undisclosed date only after he individu-ally applied to return. This failure to recall unfair laborpractice strikers,Brenner included, promptly upon theUnion's notification of their availability, even at cost ofdisplacing the replacements, discriminatedagainst them in30 Late in the trial,long afterthe General Counsel hadrested,he movedthat the complaintin Case 31-CA-3888be amended to allege that the is-suance of the rules, without prior consultation with the Union, violated Sec8 (a)(5) and(1)The motionwas denied for several reasons, among them itsbelatedness and the possible need,were it granted, for a continuance topermit preparation of a defenseThe trial alreadywas overlong, and hadsuffered one continuanceof about10 weeksThe GeneralCounsel in effectrenews the motionin his brief I adhere to my original ruling 594DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section 8(a)(3) and (1).Supposing the strike to have been purely economic, asRespondent would have it,Respondent nevertheless violat-ed Section 8(aX3) and(1) by its failure to recall the strikers,after the offer to return,before hiring outsiders to unit jobs.The burden of justifying the bypassing of economic strikersis onthe employer, and Respondent proffered no justifyingevidence.N.LR.B. v. Fleetwood Trailer Co.,389 U.S. 375(1%7); Fire Alert Co.,207 NLRB 885;Brooks Research &Manufacturing, Inc.,202 NLRB 634;Laidlaw Corp., supra.Respondent's argument to the contrary, the continuationof picketing after the offers to return did not impair theoffers' validity,whichever the strikers'status.To quote theBoardinH. & F.BinchCo.,188 NLRB 720, 724, fn. 6:The fact that these [economic] strikers, after being re-fused reemployment... ,continued to picket does notaffect the efficacy of their request for replacement 31C. Independent 8(a)(1) Violationsrecommended that the Board's usual practice of 5 days'grace, in figuring backpay for unfair labor practice strikers,be suspended, and that the backpay period for the strikersbegin between November 7 and 12, to the extent that it isdetermined,in the compliance stage,that openings thenexisted to which the strikers could have been recalled. Inmaking this determination, the principle should be observedthat any uncertainty must be resolvedagainstRespondent,as thewrongdoer.Winn Dixie Stores, Inc.,206 NLRB 777;EastTexas Steel Castings Co.,116 NLRB 1336, 1340;Spit-zerMotor Sales,102 NLRB 437, 453, fn. 52.It is further recommended, to ensure that Respondent notprofit from its bargaining misconduct, that the certificationyear begin anew at such time, after January 10, 1974, thatRespondent began or begins to bargain in good faith.West-inghouseBroadcasting Company,209 NLRB 788;Mar-JacPoultry Co.,136 NLRB 785, 787.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:The General Counsel contends that Selvin's announce-ment to Longo and Scheinbaum of the no-return prohibi-tion,at the meetingsof June 21 and 26, violated Section8(axl). Having already concluded that implementation ofthe prohibition discriminated against those two in violationof Section 8(aX3) and(1), I now conclude that Selvin'sstatements of intent to impose the prohibition interferedwith,restrained,and coerced those employees in their exer-cise of Section 7 rights,independently violating Section8(a)(1). Statements of intent to engage in conduct pro-scribed by the Act are themselves generally proscribed.CONCLUSIONS OF LAW1.By interfering with, restraining,and coercing employ-ees as found herein,Respondent engaged in unfair laborpractices within the meaning of Section 8(axl) of the Act.2.By discriminating against employees as found herein,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.3.By failing to bargain in good faith with the Union asfound herein, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(aX5) and(1) of the Act.4.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.REMEDYTo effectuate the policiesof the Act,it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practices found,and from any other like orrelated misconduct;and to take the affirmative action setforth below in the recommended Order.Inasmuch as Respondentactivelywas seeking applicantsfor unit jobs as of the November 6 offer to return,32 it is"See alsoWinn DixieStores,Inc., 206 NLRB 777.33 Apartfrom the newspaper advertisementspreviouslymentioned, Re-spondent ran an advertisement for machine shop trainees in theNovember5 Los AngelesTimes.ORDER 33Respondent, Film Editing Equipment Corp. d/b/a Hol-lywood Film Company, its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain with the Union as the exclusiverepresentative of its employees in the appropriate unit, withrespect to their terms and conditions of employment, byfailing toprovide the Union, upon request, with timely,accurate, and complete information to which the Unionlawfully is entitled; and otherwise by engaging in dilatoryand evasive bargaining tactics.(b)Unlawfully discriminating against its employees byprohibiting them from returning to work later on days inwhich they serve on the Union's bargaining committee; byissuingjob warnings to them; and by failing to recall unfairlabor practice strikers upon their unconditional offer toreturn to work.(c) Informing its employees of an intent unlawfully todiscriminate against them.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, andto engagein other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activites, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action whichis neces-33All outstanding motions inconsitent with the recommendedOrder here-by are denied. In the event no exceptions are filed asprovided by Sec.102.46of the Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, and recommended Orderherein shall, as provided inSec. 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions, and order, and allobjectionsthereto shallbe deemed waived for all purposes. HOLLYWOODFILMCOMPANYsary to effectuate the policies of the Act:(a)Promptly provide the Union with copies of its masterlife insurance policy for employees and of its employeemedical plan, and such other documents and information asthe Union from time to time properly requests in the exer-ciseof its duties as exclusive bargaining agent ofRespondent's employees in the appropriate unit.(b)Upon request, bargain in good faith with the Unionas the exclusive representative of its employees in the appro-priate unit with respect to their terms and conditions ofemployment, and embody any resulting understanding in asigned document.(c)Compensate Joseph Longo and Albert Scheinbaumfor wages and other benefits deprived them because of therefusal to permit them to return to work after the bargainingmeeting of June 26, 1973.(d)Rescind the written warning that issued to AlbertScheinbaum on July 27, 1973, by removing all evidence ofsame from Respondent's personnel records, and by inform-ing Schembaum in writing of said rescission.(e)Offer to the unfair labor practice strikers named be-low immediate reinstatement to their formerjobs or, if thosejobs no longer exist, to substantially equivalent jobs, with-out prejudice to their seniority and other rights and privi-leges,dismissing if necessary anyone hired on or afterAugust 1, 1973, to make room for them; and make themwhole for any loss of earnings and other benefits sufferedbeginning between November 7 and 12, 1973, to the extentthat openings then existed to which the stnkers could havebeen recalled, and otherwise beginning November 12, 1973.Their losses of earnings shall be computed in accordancewithIsisPlumbing & Heating Co.,138 NLRB 716 (1963),and F.W Woolworth Company,90 NLRB 289 (1950). Thestrikers are- RichardBates,Abe Brenner, Adolpho Eusebio,George Hadden, Gerald Hahn, William Lieberman, Fred-erick Loos, Ronald McFarhn, Louis Osborne, and AlbertScheinbaum.34(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due.(g)Post at its plant copies of the attached notice marked"Appendix." 35 Copies of the notice, on forms provided bythe Regional Director for Region 31, after being duly signedby Respondent's authorized representative, shall be postedby it immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, defacedor covered by any other material.(h)Notify the Regional Director for Region 31, in writ-34And such others as might be found, in the compliance portion of thisproceeding,to have been unrecalled strikers entitled to a remedy under theterms of this recommended OrderCf Boilermakers Local No 101 (Stearns.Ro erCorp),206 NLRB 30, fn 3.In the event that the Board'r, Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "595mg, within 20 days from the date of this Decision, whatsteps it has taken to comply herewith 3636 In the event that this recommended Order is adopted by the Board afterthe exceptions have been filed, this provision shall be modified tb read"Notify the Regional Director for Region 31, in writing, within 20 days fromthe dateof this Order, what steps the Respondent has taken to complyherewith "-APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe trial held in Los Angeles, California, on November 1,2, 6, and 7, 1973, and January 21-24, 1974, in which weparticipated and had a chance to give evidence, resulted ina decision that we had committed certain unfair labor prac-tices in violation of Section 8(a)(1), (3), and (5) of the Na-tionalLabor Relations Act, and this notice is postedpursuant to that decision.The National Labor Relations Act gives all employees thefollowing nghts:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities.In recognition to these rights, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain with International As-sociation of Machinists and Aerospace Workers, AFL-CIO, District Lodge No. 94, as the exclusive represen-tative of our employees in the appropriate unit, withrespect to their terms and conditions of employment,by failing to provide the Umon, upon request, withtimely, accurate, and complete information to whichthe Union lawfully is entitled; and otherwise by engag-ing in dilatory and evasive bargaining tactics. The ap-propriate unit is:All production and maintenance employees, includ-ing shipping and receiving employees, leadmen,warehousemen, stock clerks, and truckdrivers em-ployed by us at our North Seward Street location,excluding all other employees, all office clerical em-ployees, professional employees, watchmen, guards,and supervisors as defined in the Act.WE WILL NOT unlawfully discriminate against our em-ployees by prohibiting them from returning to worklater on days in which they serve on the Union's bar-gaining committee; by issuing job warnings to them;and by failing to recall unfair labor practice strikersupon their unconditional offer to return to work.WE WILL NOT inform our employees of an intent un-lawfully to discriminate against them.WE WILL NOT in any other manner interfere with, re- 5%DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations,to joinor assistInternational Association of Machin-istsand Aerospace Workers, AFL-CIO, District LodgeNo. 94, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment,as authorized inSection 8(a)(3) of the Act.WE WILL promptly provide the above union with cop-ies of our master life insurancepolicyfor employeesand of our employee medical plan, and such otherdocuments and information as the Union from time totime properlyrequests in the exercise of its duties asexclusive bargaining agent of our employees in the ap-propriate unit.WE WILL, upon request, bargain in good faith with theabove union as the exclusive representative of our em-ployees in the appropriate unit,with respect to theirterms and conditions of employment,and embody anyresulting understanding in a signed document.WE WILL compensate Joseph Longo and AlbertScheinbaum for wages and other benefits deprivedthem because of the refusal to permit them to return towork after the bargaining meetingof June 26, 1973.WE WILL rescind the written warning that issued toAlbert Scheinbaum on July 27, 1973, by removing allevidence of same from our personnel records, and byinforming Scheinbaum in writing of such rescission.WE WILL offer to the unfair labor practice strikersnamed below immediate reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges,dismissing if necessary any-one hired on or after August 1, 1973, to make room forthem; and make them whole for any loss of earningsand other benefits suffered because of our failurepromptly to recall them after their offer to return towork of November 6, 1973. The strikers are RichardBates,Abe Brenner, Adolpho Eusebio, George Had-den,GeraldHahn,William Lieberman, FrederickLoos, Ronald McFarlin, Louis Osborne, and AlbertScheinbaum.DatedByFILMEDITINGEQUIPMENTCoap. d/b/a HOLLYWOOD FILMCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,Federal Building Room 12100,11000 Wilshire Blvd., Los Angeles, California 90024, Tele-phone 213-824-357.